DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 3 is objected to because of the following informalities:  the dependency of the claim is incorrect; note that claim 2 was canceled.  The dependency of claim 3 which currently depends from claim 2, should be replaced with dependent to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0146343) in view of An (US 2014/0128107; Cited in PTO-892 Part of Paper No. 20210915).
	Regarding claims 1 and 11, Lee discloses a measurement device and a method, the method comprising:

	sequentially recording the reception strengths of the first radio signals and the reception strengths of the second radio signals in association with the first transmission device and the second transmission device respectively (paragraphs [0129]; e.g., the electronic device 100 may estimate the location information, or may acquire and store only signal strength information);
	performing communication with the first transmission device and the second transmission device, respectively (paragraph [0049], [0060]; e.g., the electronic device 100 may …report the measured result to the corresponding wireless communication devices 200-1, 200-2 and 200-3 or to one particular wireless communication device, e.g., the nearest first wireless communication device 200-1); and 
	sequentially outputting transmission request signals with respect to the first transmission device and the second transmission device through the plurality of antennas after measurement start is detected (paragraphs [0039], [0060] see report the measured results to devices 200-1, 200-2, 200-3); It is noted that the report of the measured signal strengths is equivalent to outputting transmission request signals as claimed.
	Lee fails to specifically disclose wherein a frequency of the first radio signals is different from a frequency of the second radio signals.
	However, An discloses a frequency of the first radio signals is different from a frequency of the second radio signals (paragraphs [0035], [0055] see each RF signal from each wireless 
Therefore, taking the teachings of Lee in combination of An as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a different frequency of the first radio signals is and the second radio signals in order to perform a control operation so as to output the estimated location using a pre-designated location notification scheme (An: paragraph [0011]).
Regarding claim 3, Lee in combination with An discloses the measurement device according to claim 1, wherein the reception strength measurement unit measures the reception strengths of the first radio signals transmitted from the first transmission device and the second radio signals transmitted from the second transmission device according to the transmission request signals (Lee: paragraphs [0060], [0071]).  
Regarding claim 4, Lee in combination with An discloses the measurement device according to claim 1, wherein the recording unit records, for the first transmission device and the second transmission device, statistics of the reception strengths based on the first radio signals transmitted from the first transmission device and the second radio signals transmitted from the second transmission device in a plurality of number of times (Lee: paragraphs [0044]-[0045] see strength are measured at timestamps) and (An: paragraphs [0056], [0061]).
Regarding claim 5, Lee in combination with An discloses the measurement device according to claim 1, further comprising a range finder configured to measure distance to the first transmission device and the second transmission device, wherein the recording unit further records the distances to the first transmission device and the second transmission device in 
Regarding claim 6, Lee in combination with An discloses the measurement device according to claim 1, further comprising a direction measurement unit implemented by the CPU and configured to measure direction of the first transmission device and the second transmission device, wherein the recording unit further records the directions of the first transmission device and the second transmission device in association with the reception strengths for the first transmission device and the second transmission device respectively (Lee: paragraphs [0040], [0056] see the AoA) and (An: paragraphs [0056]-[0057]; e.g., The controller 201 identifies (e.g., determine) a strength and a transmission direction of the received RF signal, and estimates a location of the wireless charging device 103 based on the identified strength and transmission direction of the received RF signal).
Regarding claim 10, Lee in combination with An discloses the measurement device according to claim 1, further comprising a display unit configured to display information recorded by the recording unit (Lee: paragraphs [0067], [0078]).  
Claim 12 is drawn to a non-transitory computer-readable recording medium storing a program causing a computer of a measurement device to perform processes of claim 11.  Therefore, the same rationale applied to claim 11 applies. In addition, Lee in combination with An inherently discloses a computer program product, i.e., given that Lee/An discloses a process (An: paragraph [0121]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in combination with An, in view of Chawla et al. (US 2016/0146934; Cited in PTO-892 Part of Paper No. 20210505).
	Regarding claim 7, Lee in combination with An discloses the measurement device according to claim 1, fails to specifically disclose a temperature measurement unit configured to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device.
	However, Chawla discloses a temperature measurement unit configured to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device (Chawla: paragraph [0075]; e.g., measure different ambient conditions such as temperature, pressure, and humidity).
	Therefore, taking the teachings of Lee in combination of An and Chawla as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device for advantages of real-time object localization (Chawla: paragraph [0007]).
	Regarding claim 8, Lee in combination with An discloses the measurement device according to claim 1, fails to specifically disclose a humidity measurement unit configured to measure a surrounding humidity, wherein the recording unit further records the surrounding 
	However, Chawla discloses a humidity measurement unit configured to measure a surrounding humidity, wherein the recording unit further records the surrounding humidity in association with the reception strengths for the first transmission device and the second transmission device (Chawla: paragraph [0075]; e.g., measure different ambient conditions such as temperature, pressure, and humidity).
	Therefore, taking the teachings of Lee in combination of An and Chawla as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to measure a surrounding humidity, wherein the recording unit further records the surrounding humidity in association with the reception strengths for the first transmission device and the second transmission device for advantages of real-time object localization (Chawla: paragraph [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in combination with An,  in view of Yang et al. (US 2014/0140226 ; Cited in PTO-892 Part of Paper No. 20210505).
Regarding claim 9, Lee in combination with An discloses the measurement device according to claim 1, fails to specifically disclose a clock unit configured to count time, wherein the recording unit further records times at which the reception strengths have been measured in association with the reception strengths for the first transmission device and the second transmission device.  

Therefore, taking the teachings of Lee in combination of An and Yang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a clock unit configured to count time, wherein the recording unit further records times at which the reception strengths have been measured in association with the reception strengths for the first transmission device and the second transmission device in order to determine whether to send a measurement report (Yang: paragraph [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648